Citation Nr: 1550774	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  15-04 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel

INTRODUCTION

The Veteran served on active duty from October 1955 to October 1957, and from September 1964 to August 1965.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  Jurisdiction of the claims file is currently with the RO in Reno, Nevada.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an October 2015 BVA hearing.  A copy of the transcript is of record.

The issues of entitlement to service connection for sleep apnea, a lung disability, and a hip disability have been raised by the record at his BVA hearing (sleep apnea/lung) and in an October 2015 statement (hip), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

In this regard, if any of these new claims are granted, the issue before the Board at this time would have to be reconsidered.  However, further delay in the adjudication of the Veteran's case before the Board at this time would be unconscionable.

The Board notes that the Veteran has submitted numerous statements and evidence following the most recent October 2014 statement of the case.  This evidence was not accompanied by a waiver of RO consideration, although the Veteran's representative indicated that waiver would be submitted at his October 2015 BVA hearing.  See BVA Hearing Transcript (T.) at 14.  Nevertheless, as his substantive appeal was received after February 2013 and this evidence was submitted by the Veteran, the Board finds it unnecessary to obtain a waiver of RO consideration and will proceed with adjudication.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154, § 501.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran, as the result of service-connected disability, does not have an anatomical loss or loss of use of both feet, or of one hand and one foot, or have blindness in both eyes with visual acuity of 5/200 or less, or is not permanently bedridden, or is not so helpless as to be in need of regular aid and attendance of another person. 

2.  The Veteran is not substantially confined to his house due to a service-connected disability, nor does he have a single service-connected disability ratable at 100 percent along with other unrelated disabilities, which combine to at least 60 percent.


CONCLUSION OF LAW

The criteria for entitlement to SMC based on the need for regular aid and attendance or by reason of being housebound are not met.  38 U.S.C.A. §§ 1521, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.350, 3.352(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. SMC
 
SMC is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2015).
 
VA considers the following factors in order to determine whether a veteran is in need of regular aid and attendance of another person: the inability of the veteran to dress himself or to keep himself ordinarily clean and presentable; the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; the inability to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; the inability to attend to the wants of nature; or incapacity, physical or mental, that requires care or assistance on a regular basis to protect the veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2015).
 
A veteran need not demonstrate all of these conditions in order to obtain SMC based on aid and attendance.  Instead, VA considers the particular personal functions that the Veteran is unable to perform in connection with his condition as a whole. Rather than meeting all of the above criteria, the veteran need only demonstrate that he is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a) (2015); Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that the evidence of record must demonstrate at least one factor for a grant of SMC based on need for aid and attendance).
 
In addition, a 'bedridden' veteran also warrants the regular aid and attendance of another person.  38 C.F.R. § 3.352(a) (2015).  The term 'bedridden' means the condition that, through its essential character, actually requires that the veteran remain in bed.  The fact that the veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure does not suffice.  38 C.F.R. § 3.352(a) (2015).
 
If a veteran does not qualify for increased benefits for aid and attendance, increased compensation benefits may still be payable if the veteran has a single service-connected disability rated as 100 percent and: (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Turning to the facts in the instant case, the Veteran is service-connected for posttraumatic stress disorder (PTSD); mood disorder, rated as 70 percent disabling.  The Veteran's schedular evaluation is 70 percent.  The Veteran is additionally in receipt of a total disability rating based on individual unemployability (TDIU).

In January 2014, a VAMC provider completed an examination for housebound status or permanent need for regular aid and attendance.  The Veteran was diagnosed with PTSD, COPD, and anemia.  She noted that the Veteran was able to feed himself, was able to prepare his own meals and did not need assistance in bathing and tending to other hygiene needs.  She additionally noted that the Veteran was not legally blind.  It was not noted that the Veteran was confined to his bed. 

The examination report reflects that the Veteran did not require nursing home care and that the Veteran had the ability to manage his own financial affairs.  The VA examiner noted that the Veteran did require medication management.  The VA examiner stated that the Veteran had no musculoskeletal restrictions except for degenerative joint disease of the hips which caused trouble bending.  It was noted that he had decreased vision due to cataracts and had pain in his right hand. It was noted that he had decreased exercise tolerance secondary to emphysema.  The VA examiner indicated that the Veteran required the aid or assistance of another person for distances of at least a mile.  It was noted that the Veteran could leave the home or immediate premises as needed and that he had a 24 hour oxygen tank.
	
The Veteran testified at his October 2015 BVA hearing that he did not need assistance with personal hygiene.  He testified that he needed assistance getting to appointments. 

A November 2014 statement submitted by F.B. noted that he helps the Veteran go to the store and assists the Veteran with cleaning when he is having difficulty breathing and when the weather is cold or he is feeling depressed.  He also wrote that he helps the Veteran get to his appointments.  

Although the Veteran has raised claims for sleep apnea, a lung disability, and for his hips, the Veteran is not currently service-connected for any of these conditions, and their severity is thus not relevant to the analysis of whether the Veteran is entitled to SMC at this juncture.  These claims have been referred for adjudication, and should they be service-connected in the future, the Veteran can file another claim for SMC benefits.
 
It is important for the Veteran to understand that the findings of the January 2014 VA examination provide evidence against this claim as it indicates nonservice connected problems are the cause of many of the Veteran's issues, if not most.
 
Turning to an application of the law to the facts in the instant case, the Board reiterates that SMC is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden or is so helpless as to be in need of regular aid and attendance of another person.
 
The evidence demonstrates that the Veteran meets none of these criteria.  The Veteran has not suffered the anatomical loss of the hands or feet, he does not have blindness in both eyes with visual acuity of 5/200 or less, nor is he permanently bedridden.  The Veteran has not advanced arguments contrary to these findings.
 
The Veteran has not suffered a loss of use of either hands or either feet. In this regard, the Board notes that the Veteran has remained able to walk, though assistance may be required at longer distances.  He testified at his October 2015 hearing that he was now using a cane and a brace.  This does not rise to the level of a loss of use of the feet.  With respect to a loss of use of both the hands and feet, the VA examiner noted that the Veteran had a painful right hand and problems with his hips, however neither of these disabilities has been service-connected.  Thus, the Board finds that a loss of use of either hand or either foot has not been demonstrated.
 
The weight of the evidence indicates that the Veteran is not so helpless as to be in need of regular aid and attendance of another person, due to his service-connected psychiatric disability.  The evidence of record is against a finding that the Veteran is unable to keep himself ordinarily clean and presentable as a result of his service-connected disability.
 
The Veteran does not have frequent need of adjustment of any special prosthetic or orthopedic appliances, nor has the Veteran so argued.  The weight of the evidence does not indicate that the Veteran has an inability to feed himself because of the loss of coordination of upper extremities or because of extreme weakness.  The January 2014 examiner noted that the Veteran was able to feed himself, was able to prepare his own meals and did not need assistance in bathing and tending to other hygiene needs.  The weight of the evidence does not indicate that the Veteran has an inability to feed himself.

The medical evidence of record does not indicate that the Veteran has an inability to attend to the wants of nature, nor has the Veteran so argued.
 
The weight of the evidence does not indicate that the Veteran has an incapacity, physical or mental, that requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  The Veteran testified that a lot of his problems stem from the need for him to have an oxygen tank.  The January 2014 examination reflects that the Veteran is only limited in his ability to perform self-care, ambulate, or travel beyond the premises of the home due to his decreased vision secondary to cataracts and decreased exercise tolerance secondary to emphysema. 

An August 2015 mental health VA treatment note reflects reports by the Veteran of transportation problems because of his oxygen.  The VA treating practitioner noted that the Veteran was well groomed and alert and oriented.  In a suicide prevention risk assessment screening the Veteran responded that he did not wish he were dead or could go to sleep and not wake up.  He additionally stated that he had not have thoughts of killing himself in the past month. 

Upon review of the evidence of record, the weight of the evidence of record does not support a finding that the Veteran is so helpless as to need regular aid and attendance.
 
With regard to the Veteran's housebound status, the Board notes that the Veteran has been awarded TDIU based on his service-connected psychiatric disability.  Therefore, although his PTSD is not rated as 100 percent, for SMC purposes this disability satisfies the requirement of a 'service-connected disability rated as total.' See Buie v. Shinseki, 24 Vet. App. 242, 251; see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  Nevertheless, the Veteran is not service-connected for any other additional disabilities which combine to a 60 percent rating.  Furthermore, the evidence does not suggest that the Veteran has at any time been permanently housebound by reason of service-connected disability.  

Accordingly, the Board concludes that the Veteran is not entitled to SMC based on the need for aid and attendance or housebound status. In rendering this decision, it is important for the Veteran to recognize that, as the recipient of a TDIU, and a 70 percent schedular evaluation, VA has already acknowledged the great severity of the Veteran's disabilities.  As stated above, however, the evidence of record simply does not meet the criteria for the additional award of SMC based on the need for regular aid and attendance or being housebound.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001) (holding that 'the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant'); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

II. Duties to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Prior to the initial adjudication of the Veteran's claim, a letter dated October 2013 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Specifically, this letter informed the Veteran of information and evidence necessary to substantiate the claims information and evidence that VA would seek to provide, information and evidence that the Veteran was expected to provide, and information regarding the process by which initial disability ratings and effective dates are established.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, post-service VA treatment records, and the Veteran's written assertions and testimony have been associated with the claims file.  The Board has also obtained the Veteran's private treatment records.  Although the Veteran is in receipt of Social Security Administration (SSA) disability benefits, this award predates the time frame pertinent to this present claim (1990's). He was subsequently awarded SSA retirement benefits.  The Veteran has not argued that these records are would provide any additional information regarding his current claim.  The Board has also reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

The Veteran received an examination in January 2014 with respect to housebound status and permanent need for regular aid and attendance.  The Board has carefully reviewed the examination report, and it finds that the examination report indicates the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the examination report is adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Discussion of the Veteran's October 2015 VLJ hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal was identified at the hearing.  Sources of evidence relevant in this regard were identified during the hearing.  The Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

SMC based on the need for regular aid and attendance or by reason of being housebound is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


